NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT



                              No. 10-3296
                              ___________


                           RAMI SHALHOUB,
                                     Appellant
                                  v.

     ATTORNEY GENERAL OF THE UNITED STATES; SECRETARY, U.S.
 DEPARTMENT OF HOMELAND SECURITY; SECRETARY, U.S. IMMIGRATION
 AND CUSTOMS ENFORCEMENT; PHILADELPHIA FIELD OFFICE DIRECTOR
FOR DETENTION; WARDEN, YORK COUNTY PRISON, YORK, PENNSYLVANIA



              On Appeal from the United States District Court
                   for the Middle District of Pennsylvania
                          (D.C. No. 1-09-cv-00976)
              District Judge: Honorable William W. Caldwell


                Submitted under Third Circuit LAR 34.1(a)
                          On October 27, 2011


          Before: FISHER, VANASKIE and ROTH, Circuit Judges


                     (Opinion filed: March 30, 2012)




                              OPINION
ROTH, Circuit Judge:

       Rami Shalhoub appeals the District Court’s order denying his petition for a writ of

habeas corpus. At the time Shalhoub filed his petition, United States Immigration and

Customs Enforcement (ICE) was holding him in custody pending his removal from the

country. He argued that this detention, because it was prolonged and imposed without a

bond hearing, was both statutorily unauthorized and a violation of his constitutional right

to due process. He has since been released, however, and we find that there is no

reasonable expectation that he will again be detained. We conclude therefore that his

petition is moot and we will dismiss it.

I. BACKGROUND

       Shalhoub is a native and citizen of Palestine. On December 3, 2005, he gained

entry into the United States through the use of a fraudulent passport. His illegal entry

was eventually detected, and on November 13, 2006, he was apprehended by a New

Jersey police officer and detained by ICE. Removal proceedings were immediately

commenced, in which Shalhoub was charged with unlawfully entering the United States

with a visa obtained by using another individual’s identity. 1

       Separately from his removal proceedings, Shalhoub was criminally charged with

(1) fraud and misuse of visas, permits, and other documents, in violation of 18 U.S.C. §§

1546(a) and 2, and (2) aggravated identity theft during and in relation to that fraud and

misuse, in violation of 18 U.S.C. §§ 1028A(a)(1) and (2). On December 11, 2007,


1
 Shalhoub obtained the visa to enter the United States by using a Jordanian passport
bearing his photograph but the name of his cousin, a Jordanian citizen.
                                              2
Shalhoub pleaded guilty to these charges, was convicted, and was sentenced to twenty-

five months in prison.

       On account of these convictions, ICE added an additional charge to Shalhoub’s

removal proceedings: that he was an alien who had been convicted of an “aggravated

felony.” 2 See 8 U.S.C. § 1227(a)(2)(A)(iii). On August 11, 2008, an immigration judge

(IJ) issued a final order directing that Shalhoub be removed from the United States.

However, because the judge found that Shalhoub faced a risk of being tortured in Jordan,

the order prohibited ICE from removing him through Jordan and specified that he be

removed through Israel. 3

       On November 7, 2008, Shalhoub was released from criminal custody and

immediately taken into ICE custody. ICE began the process of removing Shalhoub

through Israel, but its efforts were frustrated by the Israeli government’s refusal to grant

the necessary permission for him to transit its borders. On September 1, 2009, ICE

therefore filed a motion to reopen Shalhoub’s immigration proceedings in order to obtain

authority to remove him instead through Jordan. On September 16, 2009, the

proceedings were reopened, and Shalhoub filed for protection from removal through

Jordan. The (IJ) ultimately issued an order granting Shalhoub withholding of removal to

Jordan, which ICE appealed to the Board of Immigration Appeals (BIA).



2
 An offense of passport fraud for which the term of imprisonment is at least twelve
months constitutes an aggravated felony. See 8 U.S.C. § 1101(a)(43)(P).
3
  Shalhoub’s removal to Palestine could be completed only by transit through one of
these two countries.
                                              3
       Shalhoub remained in ICE custody throughout this process. On January 12, 2010,

he filed an amended petition for a writ of habeas corpus, in which he requested that the

District Court order either that he be released or that he be given a bond hearing. On

June 1, 2010, the Court denied this request. It found that Shalhoub was not subject to a

final order of removal because, in light of ICE’s then pending appeal to the BIA, his

removal proceedings had not yet been completed. And because of Shalhoub’s visa fraud

conviction, the court also held that, pursuant to 8 U.S.C. § 1226(c)(1)(B), detention

during the entire pendency of his removal proceedings was mandatory. Finally, the court

held that, considering the complications that arose in completing Shalhoub’s removal, his

detention was not unreasonably long and thus did not violate his right to due process.

       On July 29, 2010, Shalhoub filed this appeal. He argues that, when removable

aliens detained pre-final order, detention may last for only a “brief period,” not for a

period as prolonged as his own detention. 4 He claims that, by statute, ICE can keep him

in custody for a prolonged period only if it shows at a bond hearing that it has a strong

justification for doing so. Shalhoub contends in the alternative that prolonged detention

without this procedural safeguard violates his right to due process. On these bases, he

asks for either his “immediate release under reasonable conditions of supervision” or

“that he immediately be provided a constitutionally adequate hearing where the

government bears the burden of demonstrating that his continued detention is justified.”




4
 At the time he filed his amended habeas petition, Shalhoub had been in ICE custody for
approximately fourteen months.
                                              4
         On February 28, 2011, ICE’s appeal of the withholding of removal to Jordan was

resolved after multiple proceedings before both the BIA and the IJ when Shalhoub was

again granted withholding of removal to Jordan. On May 27, Shalhoub was released

from detention under an Order of Supervision. On July 26, ICE filed a motion with the

immigration court to identify Israel as his country of removal. On August 25, 2011, the

IJ issued an amended removal order directing that Shalhoub be removed to Israel, which

ICE did not appeal. ICE argues that these events have rendered Shalhoub’s habeas

petition moot and has moved to dismiss the petition.

II. DISCUSSION

         Article III of the United States Constitution empowers federal courts to exercise

their judicial power only over actual cases and controversies. North Carolina v. Rice,

404 U.S. 244, 246 (1971). Federal courts therefore have no authority “to decide

questions that cannot affect the rights of litigants in the case before them.” Id. This

limitation “subsists through all stages of federal judicial proceedings, trial and appellate.”

Lewis v. Continental Bank Corp., 494 U.S. 472, 477 (1990). For this reason, any time

that the parties to a case come to “lack a legally cognizable interest in [its] outcome,” the

case is deemed moot and must be dismissed for lack of jurisdiction. Murphy v. Hunt, 455

U.S. 478, 481, 484 (1982). If there is no meaningful relief that can be granted to a

plaintiff in satisfaction of his claims, he lacks this requisite interest. See Calderon v.

Moore, 518 U.S. 149, 150 (1996); Abdul-Akbar v. Watson, 4 F.3d 195, 206-07 (3d Cir.

1993).



                                               5
       In his habeas petition, Shalhoub requests only that he be granted either supervised

release or a bond hearing through which he could obtain such release. However, because

ICE has now released him, there is no meaningful relief that he can obtain on his habeas

petition. As a result, that petition is moot.

       Shalhoub urges that, notwithstanding his release, our jurisdiction persists because

his detention is “capable of repetition while evading review.” See Turner v. Rogers, 564

U.S. —, 131 S. Ct. 2507, 2515 (2011) (citation and internal quotation marks omitted).

Under this exception to the mootness doctrine, federal courts possess jurisdiction over a

dispute if “(1) the challenged action [is] in its duration too short to be fully litigated prior

to its cessation or expiration, and (2) there is a reasonable expectation that the same

complaining party [will] be subjected to the same action again.” Id. (citation and internal

quotation marks omitted). We find, though, that there is no reasonable expectation that

Shalhoub will again be subjected to immigration detention. We reach this conclusion

because, now that there is a final order of removal in his case, Shalhoub is ineligible for

pre-final order detention. That type of detention could be imposed only if ICE

successfully reopened Shalhoub’s immigration proceedings. However, given that ICE

obtained its desired result in the most recent round of proceedings – an order identifying

Israel as his country of removal – we find that there is no reasonable expectation that this

will occur. Although ICE can hold removable aliens in custody after the entry of a final

order of removal, it ordinarily can do so only for a ninety day removal period, see 8

U.S.C. § 1231(a)(1)-(3), which, in Shalhoub’s case, has already expired. While this

detention can be extended in certain exceptional circumstances, see id. at §§

                                                6
1231(a)(1)(C), (6), Shalhoub’s release at the approximate conclusion of the removal

period and the statement in his Order of Supervision that he was being released because

that period had expired lead us to conclude that there is no reasonable expectation that

ICE will attempt to do so.

       Shalhoub argues that his petition is not moot under our decision in Diop v. ICE,

656 F.3d 221 (3d Cir. 2011), but that case is distinguishable. In Diop, we did find that a

removable alien’s challenge to his pre-final order detention was not mooted by his release

because his detention was capable of repetition while evading review. In that case, the

alien was released as a result of the vacatur of the criminal conviction that mandated his

pre-final order detention. Because the Government’s position implied that the

reinstatement of the conviction on a then-pending appeal would require the alien to go

back into custody, we held that there was a reasonable expectation that he would once

again be detained. However, no similar circumstances are present in this case.

       Shalhoub additionally claims that our decision in United States v. Frumento, 552

F.2d 534 (3d Cir. 1977), requires us to adjudicate his appeal. We disagree. In Frumento,

we exercised jurisdiction over a challenge to an order of contempt and confinement

imposed on a witness who refused to testify at a criminal trial even after the trial had

ended and the witness had been released. But we did so on the basis of our finding that

the witness’s confinement was “capable of repetition,” because he “probably” would be

called to testify again at the trials of other defendants in related criminal proceedings. Id.

at 537-40; 540 n.9. As we have already explained, however, in Shaloub’s case, there is

no reasonable expectation of further detention. While we stated in dictum in Frumento

                                              7
that we would have exercised jurisdiction even if we hypothetically “could not [have]

construct[ed] or project[ed] any ‘capability of repetition’” in that case, id. at 540, we

explained that that was because review of an order of confinement that is effective only

for the duration of a criminal trial, “as a practical matter is [otherwise] not available.” Id.

at 541. The same is not true for review of immigration detention that is allegedly

prolonged and indefinite. Frumento thus fails to establish that Shaloub’s habeas petition

is not moot.

III. CONCLUSION

       Because Shalhoub’s habeas petition is moot, we lack jurisdiction to resolve his

appeal. We will accordingly vacate the District Court’s order and remand the case with

directions to dismiss the petition. See N.J. Tpk. Auth. v. Jersey Cent. Power & Light, 772

F.2d 25, 34 (3d Cir. 1985).




                                               8